UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JORGE LUIS ARMENTA GARCIA, 21-ev-4382 (dGK)

Plaintiff, ORDER

 

- against -

AA CATERING INC. d/b/a TURKISH
CUISINE, AND AYSE SMITH,

Defendants.

 

JOHN G. KORLTL, District Judge:
The conference scheduled for July 14, 2021 at 3:00 pm, is

canceled, pending a review of the parties’ Rule 26(f£} report.

SO ORDERED.

Dated: New York, New York
July 9, 2021

6 Kahu

John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECYRONICALLY FILED
DOC #: |

DATE FILED: 779-2021

 

 

 

 

 

 

cd

 
